DETAILED CORRESPONDENCE

Claims 1-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lines are not sufficiently dense and dark and are not uniformly thick and well-defined.  37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;

(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because “The invention relates to” is implied, and the last sentence is a statement of purported merit.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
In all claims, “the ground” and “ground regulation” have been interpreted as “the surface” and “surface regulation,” respectively.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 9 and 10  Performing the method of claim 3 using the apparatus of claim 1 is claimed at an unlimited depth which is an open-ended range that would include an unbounded upper limit depth.  Therefore, it encompasses depths that cannot reasonably be possible in the present invention.  To make a point through hyperbole the present application does not provide full enablement for a depth of 100 kilometers.  The specification does not show that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve such a depth greatly exceeding 3000 meters without undue experimentation, even though these amounts are encompassed in the claimed range.  MPEP 2164.06(a). 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  This claim recites “dual-tube” in the preamble and then recites “an oil tube” and “a continuous coiled tubing string,” making it unclear whether additional tubes are required.  Additionally, there is insufficient antecedent basis in the claim for each of “the combustion aided agent, fuel, and water”.  Additionally, there is insufficient antecedent basis in 
Claim 3  This claim recites “an injection-production wellhead” and depends from claim 1 which recites an “injection-production well head,” making it unclear if an additional well head is required.  Additionally, there is insufficient antecedent basis in the claim for “the operating parameters”.  Additionally, there is insufficient antecedent basis in the claim for “the temperature and pressure control rule”.  Claims 5, 7, 9, and 11 depend from claim 3.
Claim 4  This claim recites “an injection-production wellhead” and depends from claim 2 which recites an “injection-production well head,” making it unclear if an additional well head is required.  Additionally, there is insufficient antecedent basis in the claim for “the operating parameters”.  Additionally, there is insufficient antecedent basis in the claim for “the temperature and pressure control rule”.  Claims 6, 8, 10, and 12 depend from claim 4.
Claims 5 and 6  The term "high" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the term "large" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7  It is confusing what is meant by the phrase “referring to the production method in which the injection and production process is regulated in accordance with the temperature and pressure control rule required by the downhole steam-assisted gravity oil drainage to 
Claim 8  It is confusing what is meant by the phrase “referring to the production method in which the injection and production process is regulated in accordance with the temperature and pressure control rule required by the downhole steam-assisted gravity oil drainage to achieve the simultaneous operation of steam injection and oil production in the full-horizontal well section of the same well.”  The examiner has assumed that the intent is to refer back to the claim 4 method, adding only “the simultaneous operation of steam injection and oil production in the full-horizontal well section of the same well” as a new limitation(s).  Additionally, there is insufficient antecedent basis in the claim for “the full-horizontal well section”.
Claims 9 and 10  These claims are vague in that the depth range is open-ended and would include an unbounded depth.  
Claims 11 and 12  The term “required” in “as required” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, this claim uses the word "can" to describe the function of elements within the claim.  The word "can" creates a lack of clarity as whether the function following such word is a requirement of the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nzekwu et al. (US5626193)[Nzekwu], Fox (US4385661), Sarathi et al. (US20110094739) [Sarathi], OFFICIAL NOTICE, Porter (US4460044), and Bara et al. (US20130105156) [Bara].
Claim 1  Nzekwu discloses a single horizontal well gravity oil drainage production [Fig. 1; abstract] using steam generation [abstract], comprising a high-temperature-resistant tube [insulated injection line 22; Fig. 1; col. 5, lines 23-34; note that Nzekwu’s reference numerals are inconsistent with the specification], and a steam generation and injection system [Fig. 1; abstract] and an oil production lifting system [Fig. 1; pump 24 on separate tubing; col. 5, lines 23-31,col. 8, lines 41-47] that are lowered into the hole, wherein the steam injection system consists of a continuous tubing string, and a test signal receiver [necessary for receiving/monitoring data from thermocouple 36; col. 6, lines 46-55], and the continuous tubing string comprises a path for receiving test signals [e.g., from the thermocouple; col. 6, lines 46-55]; wherein the continuous tubing string is further connected to the test signal receiver located on the ground [necessary for receiving/monitoring data from thermocouple 36; col. 6, lines 46-55]; wherein the insulated injection line injects steam while positioned in a liner 18 [col. 5, lines 16-18] and wherein the oil production lifting system comprises an oil tube 20 and an oil production pump 24 [Fig. 1; col. 5, lines 23-34; note that Nzekwu’s reference numerals are inconsistent with the specification].
Nzekwu does not explicitly disclose (1) a dual-tubing continuous coiled tubing string (i.e., a second such tubing string, (2) that the dual-tubing continuous coiled tubing string is lowered into the horizontal well through an injection-production well head, is connected to a water tank, a fuel tank, and a combustion aided agent tank on the ground, and is connected to a preheater, an igniter, and a steam generator in a downhole liner in order, wherein the continuous coiled tubing string is further connected to a power supply, the steam generation being downhole, or (3) that the production pump tubing is temperature resistant.
Fox discloses downhole steam generation [Figs. 1-4; abstract; col. 7, lines 43-58] using an assembly including input lines/paths 8,10,4 for fuel 8, water 10, and a combustion aided fuel/air/oxidant 4 [Fig. 1; col. 5, lines 4-13; extending to the surface], a preheater [at least 49,51 for fuel and a combustion aided fuel/air/oxidant (col. 5, lines 21-24, col. 5, lines 34-35), at least 36,37 for water (col. 6, lines 2-10); col. 7, line 59 – col. 8, line 17], igniter 12 [col. 5, line 9], and a steam generator [at least combustor assembly 16 and combustion chamber 20; col. 5, lines 9-21] in order [e.g., 49,51, then 12, then 16,20; Fig. 1], and, further providing a path for a power supply 60 for the diagnostic/control system electronic module 31 on a, such controls using control cables 61 that are grouped with the generators delivery string 4,8,10 [Fig. 1,4; col. 6, lines 36-57].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu to utilize downhole steam generation such as that provided by Fox, Fox’s downhole steam generator being configured for use with Nzekwu’s insulated steam injection tubing 22 [Fig. 1; col. 5, lines 23-34; note that Nzekwu’s reference numerals are inconsistent with the specification].  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that generated steam would not be detrimentally cooled/changed as it was pumped from the surface.
Nzekwu, as modified, does not explicitly disclose coiled tubing paths for the downhole steam generator’s fuel, combustion aided agent, and water supply.  
Sarathi discloses a downhole steam generator 14 to which fuel, combustion aided agent, and water are delivered using a “typical three coil tubing bundle 18” [Fig. 2; para. 0028].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to use an insulated three coil tubing bundle for the Nzekwu insulated injection tubing 22 and for supplying Fox’s input lines 4, 8, and 10, as disclosed for such purposes by Sarathi.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the 
Nzekwu, as modified, does not explicitly disclose surface tanks for the fuel, combustion aided agent, and water.  The examiner takes OFFICIAL NOTICE that fluids to be injected in a well can be stored in tanks.  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to include separate tanks for the fuel, combustion aided agent, and water at the surface, each tank supplying the corresponding delivery path to the downhole steam generator.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that fluids would be on hand when needed.
Nzekwu, as modified, does not explicitly disclose a wellhead through which passes the production tubing and the fuel, combustion aided agent, and water lines.
Porter discloses a wellhead 21 through which passes production tubing 59 and an injection line 23,36 for steam, the production tubing being connected with a sucker rod pump assembly 60 [Fig. 1; col. 3, line 52 – col. 4, line 5].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to use a wellhead through which passes a production tubing and the fuel, combustion aided agent, and water lines, as analogously disclosed by Porter.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a well-known wellhead for multiple tubing passages would be in place and consolidate the approach to the well from the tanks’ supply lines.

Bara discloses using a sucker rod pump in coiled tubing for pumping produced fluids in a steam assisted gravity drainage production well [Fig. 1; para. 0019].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to use coiled tubing for the production tubing, the coiled tubing passing through the wellhead.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that the benefits of running continuous and flexible tubing would be provided.
Nzekwu, as modified, does not explicitly disclose that the production tubing is heat resistant/insulated.
During the development of the Nzekwu, as modified, system, the designer of ordinary skill in the art has two finite choices with respect to insulating the production tubing, i.e., to include insulation or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to include temperature resistant insulation for the production tubing.  One of ordinary skill in the art would reasonably have expected that this inclusion would have 
Claim 2  Nzekwu, as modified with respect to claim 1, discloses that the oil production pump is a sucker-rod pump [as discussed at claim 1] or an electric submersible pump.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nzekwu, Fox, Sarathi, OFFICIAL NOTICE, Porter, and Bara, and further in view of Love et al. (US20140246195) [Love].
Claim 3  Nzekwu, as modified with respect to claim 1, discloses a single horizontal well gravity oil drainage production method using the device according to claim 1 [as discussed at claim 1], wherein the process comprises the steps of: 
the continuous coiled tubing string is lowered into the horizontal well through an injection-production well head [as discussed at claim 1], 
the combustion aided agent, fuel and water are sent downhole through corresponding paths of the continuous coiled tubing string after being pressurized, respectively [as discussed at claim 1; pressurization is required for the control of flow rates entering the downhole steam generator, such control being effected at least by the Fox electronic module 31 manipulation of the Fox valves 75,76,77 at which valves the fluids are at least pressurized by the hydrostatic head of the liquids and/or the pressure necessary to make the air/oxidant flow in desired rates through valve 76; Fox col. 7, lines 31-42, Fox col. 8, lines 24-29], 
heated by the preheater [as discussed at claim 1; water is at least heated to substantially the boiling point; Fox col. 8, lines 5-16], 
mixed and ignited [mixed in the Fox combustion chamber 20 and ignited by Fox igniter 12; Fox col. 7, lines 43-58], 
[Fox col. 7, lines 43-58, Fox col. 8, lines 17-20, Fox col. 2, lines 27-32, Fox col. 4, lines 23-33 (carbon dioxide being readily producible by selection of the combustion products)], 
steam is injected into an oil formation through a steam generator outlet Fox 27 [Fox col. 5, lines 14-18] to form a steam chamber [Nzekwu 38; Nzekwu Figs. 2a-2c; Nzekwu col. 6, lines 58-66], and 
heated crude oil and steam condensate water enter the horizontal well downward and are lifted to the ground by continuously flowing into the oil production pump [Nzekwu col. 8, lines 41-47]; 
the temperature and pressure of the well are transmitted to the test signal receiver on the ground through the continuous coiled tubing string [electronic module Fox 31 uses control cables Fox 61 to communicate with the surface and such cables, along with power cable Fox 60, are grouped with the delivery string/continuous coiled tubing string; Fox col. 6, lines 49-57], 
the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through ground regulation [Fox col. 8, lines 17-24; surface communications being through Fox cables 61; Fox col. 6, lines 49-57], and 
steam injection and oil production lifting work cooperatively in the same horizontal well [Nzekwu Fig. 1].
Nzekwu, as modified, does not explicitly disclose that the water is preheated to a supercritical state before conversion to steam.
101 and then into a formation [Fig. 1; para. 0015].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to configure and operate the same such that water is preheated to a supercritical state before conversion to steam, as disclosed by Love.  One of ordinary skill in the art would reasonably have expected that this configuration and operation would have been within the skill of the art and would yield and achieve the predictable result that an established  preheating procedure would provide a suitable steam for injection.
Claim 4  Nzekwu, as modified with respect to claim 2, discloses a single horizontal well gravity oil drainage production method using the device according to claim 1 [as discussed at claim 1], wherein the process comprises the steps of: 
the continuous coiled tubing string is lowered into the horizontal well through an injection-production well head [as discussed at claim 1], 
the combustion aided agent, fuel and water are sent downhole through corresponding paths of the continuous coiled tubing string after being pressurized, respectively [as discussed at claim 1; pressurization is required for the control of flow rates entering the downhole steam generator, such control being effected at least by the Fox electronic module 31 manipulation of the Fox valves 75,76,77 at which valves the fluids are at least pressurized by the hydrostatic head of the liquids and/or the pressure necessary to make the air/oxidant flow in desired rates through valve 76; Fox col. 7, lines 31-42, Fox col. 8, lines 24-29], 
heated by the preheater [as discussed at claim 1; water is at least heated to substantially the boiling point; Fox col. 8, lines 5-16], 
[mixed in the Fox combustion chamber 20 and ignited by Fox igniter 12; Fox col. 7, lines 43-58], 
continuous combustion is conducted in the steam generator to produce water vapor and carbon dioxide [Fox col. 7, lines 43-58, Fox col. 8, lines 17-20, Fox col. 2, lines 27-32, Fox col. 4, lines 23-33 (carbon dioxide being readily producible by selection of the combustion products)], 
steam is injected into an oil formation through a steam generator outlet Fox 27 [Fox col. 5, lines 14-18] to form a steam chamber [Nzekwu 38; Nzekwu Figs. 2a-2c; Nzekwu col. 6, lines 58-66], and 
heated crude oil and steam condensate water enter the horizontal well downward and are lifted to the ground by continuously flowing into the oil production pump [Nzekwu col. 8, lines 41-47]; 
the temperature and pressure of the well are transmitted to the test signal receiver on the ground through the continuous coiled tubing string [electronic module Fox 31 uses control cables Fox 61 to communicate with the surface and such cables, along with power cable Fox 60, are grouped with the delivery string/continuous coiled tubing string; Fox col. 6, lines 49-57], 
the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through ground regulation [Fox col. 8, lines 17-24; surface communications being through Fox cables 61; Fox col. 6, lines 49-57], and 
steam injection and oil production lifting work cooperatively in the same horizontal well [Nzekwu Fig. 1].

In a steam assisted gravity drainage system, Love discloses preheating water to a supercritical state before converting to steam and injecting into a well 101 and then into a formation [Fig. 1; para. 0015].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to configure and operate the same such that water is preheated to a supercritical state before conversion to steam, as disclosed by Love.  One of ordinary skill in the art would reasonably have expected that this configuration and operation would have been within the skill of the art and would yield and achieve the predictable result that an established  preheating procedure would provide a suitable steam for injection.
Claim 5  Nzekwu, as modified with respect to claim 3, discloses that the steam is generated from the process that organic fuel [at least diesel; Fox col. 4, lines 23-33] produces in a chemical reaction with oxygen under supercritical [as discussed at claim 3] conditions of water, and generates carbon dioxide and water during combustion [as discussed at claim 3], which is accompanied by a large amount of heat release [e.g., enough to convert water to steam; Fox col. 5, lines 4-13, col. 6, lines 17-21], the continuously entering fuel makes the supercritical state persist, and the newly entering water continues to be converted into steam, thereby achieving continuously generating high-temperature steam [i.e., once supercriticality is chosen and the process begins, continuing to provide the entering fuel and new water will generate the heat necessary to make such a state continue, such state thus continuing to create steam].
Claim 6  Nzekwu, as modified with respect to claim 4, discloses that the steam is generated from the process that organic fuel [at least diesel; Fox col. 4, lines 23-33] produces in a chemical reaction with oxygen under supercritical [as discussed at claim 4] conditions of water, and generates carbon dioxide and water during combustion [as discussed at claim 4], which is accompanied by a large amount of heat release [e.g., enough to convert water to steam; Fox col. 5, lines 4-13, col. 6, lines 17-21], the continuously entering fuel makes the supercritical state persist, and the newly entering water continues to be converted into steam, thereby achieving continuously generating high-temperature steam [i.e., once supercriticality is chosen and the process begins, continuing to provide the entering fuel and new water will generate the heat necessary to make such a state continue, such state thus continuing to create steam].
Claim 7  Nzekwu, as modified with respect to claim 3, discloses that the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through ground regulation [as discussed at claim 3; surface communications for the regulatory controls being through Fox cables 61; Fox col. 6, lines 49-57, col. 7, lines 31-42], referring to the production method in which the injection and production process [as discussed at claim 3] is regulated in accordance with the temperature and pressure control rule required by the downhole steam-assisted gravity oil drainage to achieve the simultaneous operation of steam injection and oil production in the full-horizontal well section of the same well [Nzekwu discloses such simultaneous injection and production beginning no later than at “Step II: Steam chamber initiation phase” (col. 6) at least in that Nzekwu discloses the option of avoiding shutting in the production while steam is being injected as part of the chamber forming process (col. 6, lines 35-55), and the simultaneous injection and production continues in the “Step III: Chamber propagation” (col. 6, lines 58-66), with the full-horizontal well section being involved in both injection and production as shown developing/progressing along such section in Fig. 2B (col. 7, lines 29-36)].
Claim 8  Nzekwu, as modified with respect to claim 4, discloses that the continuous operation of the downhole steam generator and the control of the operating parameters of the oil production process are realized through ground regulation [as discussed at claim 4; surface communications for the regulatory controls being through Fox cables 61; Fox col. 6, lines 49-57, col. 7, lines 31-42], referring to the production method in which the injection and production process [as discussed at claim 4] is regulated in accordance with the temperature and pressure control rule required by the downhole steam-assisted gravity oil drainage to achieve the simultaneous operation of steam injection and oil production in the full-horizontal well section of the same well [Nzekwu discloses such simultaneous injection and production beginning no later than at “Step II: Steam chamber initiation phase” (col. 6) at least in that Nzekwu discloses the option of avoiding shutting in the production while steam is being injected as part of the chamber forming process (col. 6, lines 35-55), and the simultaneous injection and production continues in the “Step III: Chamber propagation” (col. 6, lines 58-66), with the full-horizontal well section being involved in both injection and production as shown developing/progressing along such section in Fig. 2B (col. 7, lines 29-36)].
Claim 9  Nzekwu, as modified with respect to claim 3, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the method is used for oil reservoirs with a well depth of 1,000-3,000 meters or a depth of more than 3,000 meters.
Ware discloses the use of a downhole steam generator 125,220 [Figs. 1-6; para. 0025,0034] at depths of about 2,000-10,000 feet (610-3048 meters) [para. 0028].
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Nzekwu, as modified, apparatus and methods at well depths of 1000-3000 meters, as made prima facie obvious by Ware.
Claim 10  Nzekwu, as modified with respect to claim 4, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the method is used for oil reservoirs with a well depth of 1,000-3,000 meters or a depth of more than 3,000 meters.
Ware discloses the use of a downhole steam generator 125,220 [Figs. 1-6; para. 0025,0034] at depths of about 2,000-10,000 feet (610-3048 meters) [para. 0028].
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Nzekwu, as modified, apparatus and methods at well depths of 1000-3000 meters, as made prima facie obvious by Ware.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nzekwu, Fox, Sarathi, OFFICIAL NOTICE, Porter, Bara and Love, and further in view of Dykstra et al. (US20210323378) [Dykstra].
Claim 11  Nzekwu, as modified with respect to claim 3, discloses that the steam injection stops for limited purposes, and otherwise discloses all the limitations of this claim, but does not 
Dykstra discloses the downhole generation [using 112] of a heated fluid, e.g., steam [para. 0072,0002] for injection into the formation about a horizontal well [Fig. 1], and further discloses such injection in the “huff and puff” method whereby intermittent injection is intended [para. 0009].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Nzekwu, as modified, to, optionally, utilize the huff and puff intermittent injection.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the operator would have the flexibility to e.g., allow formation steam soaking prior to initiating production to enter the injection well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US20160312592) discloses downhole steam generation with steam being injected along the length of the horizontal well section.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676